    Case: 1:16-cr-00438 Document #: 87 Filed: 10/20/20 Page 1 of 3 PageID #:416




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
               vs.                                   )       No.    16 CR 438-1
                                                     )
ARTEM VAULIN, also known as Tirm,                    )       Honorable John Z. Lee
                                                     )
                              Defendant.             )


                 UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
                       FOR DEFENDANT ARTEM VAULIN

       Undersigned counsel, Theodore T. Poulos of Cotsirilos, Tighe, Streicker, Poulos and

Campbell, Ltd., Ira P. Rothken and Jared R. Smith of Rothken Law Firm, and Valentin Gurvits of

Boston Law Group, PC hereby respectfully request to withdraw their appearances as counsel of

record for Defendant Artem Vaulin. In support of this Motion, undersigned counsel state as

follows:

       1.      On July 8, 2016, the Government filed a criminal complaint against Defendant

Artem Vaulin who was arrested in Poland. On August 23, 2016, the Government brought an

Indictment against Defendant Vaulin.

       2.      Defendant Vaulin challenged his extradition to the United States. He remained in

custody in Poland until May 2017 when Polish authorities released him on bail.

       3.      On October 7, 2020, the Government filed a Status Report advising the Court that

according to the Polish Ministry of Justice, Defendant Vaulin left Poland and forfeited his bail.

       4.      The extradition proceedings in Poland are no longer continuing and,

apparently, Defendant Vaulin is now a fugitive.
    Case: 1:16-cr-00438 Document #: 87 Filed: 10/20/20 Page 2 of 3 PageID #:417




       5.     Because Defendant Vaulin appears to have intentionally violated the conditions of

release and became a fugitive, undersigned counsel are no longer amenable to representing

Defendant Vaulin and wish to withdraw as his counsel.

       6.     A draft copy of this Motion was provided to Assistant U.S. Attorney Sean Driscoll

who advised that the Government does not oppose this Motion.

       Accordingly, movants Theodore T. Poulos of Cotsirilos, Tighe, Streicker, Poulos and

Campbell, Ltd., Ira P. Rothken and Jared R. Smith of Rothken Law Firm, and Valentin Gurvits of

Boston Law Group, PC respectfully request that the Court enter an Order permitting them and their

law firms to withdraw as counsel of record for Defendant Artem Vaulin.

Dated: October 20, 2020                     Respectfully submitted,

                                            /s/ Theodore T. Poulos
                                            Theodore T. Poulos
                                            Cotsirilos, Tighe, Streicker, Poulos
                                               & Campbell, Ltd.
                                            33 North Dearborn Street, Suite 600
                                            Chicago, IL 60602
                                            (312) 263-0345
                                            Local Counsel for Artem Vaulin

                                            /s/ Ira P. Rothken
                                            /s/ Jared R. Smith
                                            Ira P. Rothken
                                            Jared R. Smith
                                            Rothken Law Firm
                                            3 Hamilton Landing, Suite 280
                                            Novato, CA 94949
                                            (415) 924-4250
                                            Counsel for Artem Vaulin, Pro Hac Vice

                                            /s/ Valentin Gurvits
                                            Valentin Gurvits
                                            Boston Law Group, PC
                                            825 Beacon Street, Suite 20
                                            Newton Centre, MA 02459
                                            (617) 928-1800
                                            Counsel for Artem Vaulin, Pro Hac Vice

                                               -2-
    Case: 1:16-cr-00438 Document #: 87 Filed: 10/20/20 Page 3 of 3 PageID #:418




                               CERTIFICATE OF SERVICE

       Theodore T. Poulos, an attorney, hereby certifies that in accordance with Fed.R.Crim.P.

49, LR 5.5, and the General Order on Electronic Case Filing (ECF), the following document:

       •   Unopposed Motion To Withdraw As Counsel For Defendant Artem Vaulin

was served pursuant to the District Court’s ECF system as to ECF filers, including the United

States Attorney’s Office.


                                                           /s/ Theodore T. Poulos




                                              -3-
